UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1469



KEVIN LAMBERT CHAPLIN; JAMES PHILIP JONES;
ROBERT COLEMAN LEWIS; MARVIN L. OLIVER; LYNN
EUGENE   RITENOUR;  DAVID  EUGENE  ROWLETTE;
STEPHEN JACKSON TURLEY,

                                          Plaintiffs - Appellants,


          versus

DU PONT ADVANCE FIBER SYSTEMS; DU PONT
SPRUANCE; DU PONT TEXTILE & INTERIORS,
INCORPORATED,

                                           Defendants - Appellees,


          and

SOUTHERN LEGAL RESOURCE CENTER, INCORPORATED;
KIRK D. LYONS,

                                                Parties in Interest.


                            No. 04-1471



KEVIN LAMBERT CHAPLIN; JAMES PHILIP JONES;
ROBERT COLEMAN LEWIS; MARVIN L. OLIVER; LYNN
EUGENE   RITENOUR;  DAVID  EUGENE  ROWLETTE;
STEPHEN JACKSON TURLEY,

                                                        Plaintiffs,


          versus
DU PONT ADVANCE FIBER SYSTEMS; DU PONT
SPRUANCE; DU PONT TEXTILE & INTERIORS,
INCORPORATED,

                                           Defendants - Appellees,


           and

SOUTHERN LEGAL RESOURCE CENTER, INCORPORATED,

                                                Party in Interest,


           versus

KIRK D. LYONS,

                                    Party in Interest - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-469)


Argued:   December 3, 2004               Decided:   March 10, 2005


Before WILLIAMS and MICHAEL, Circuit Judges, and Henry F. FLOYD,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Kirk David Lyons, SOUTHERN LEGAL RESOURCE CENTER,
INCORPORATED, Black Mountain, North Carolina, for Appellants.
Niall Anthony Paul, SPILMAN THOMAS & BATTLE, P.L.L.C., Charleston,
West Virginia, for Appellees. ON BRIEF: James S. Crockett, Jr.,
SPILMAN THOMAS & BATTLE, P.L.L.C., Charleston, West Virginia;
Jonathan P. Harmon, Robert F. Holland, MCGUIREWOODS, L.L.P.,
Richmond, Virginia, for Appellees.




                                2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

      Appellant Kirk D. Lyons (Lyons) appeals the award of sanctions

against him in connection with his clients’ Title VII claims for

religious and racial discrimination.              Lyons asserts that the

district court abused its discretion in imposing sanctions against

him pursuant to Fed. R. Civ. P. 11(b)(3) because he conducted an

objectively reasonable investigation of the factual basis for the

claims prior to filing the action.

      Appellants Kevin Lambert Chaplin, James Philip Jones, Robert

Coleman Lewis, Marvin L. Oliver, Lynn Eugene Ritenour, David Eugene

Rowlette, and Stephen Jackson Turley (collectively, “Appellants”)

appeal the award of attorney’s fees imposed upon them in connection

with their Title VII claims for national origin, religious, and

racial discrimination.      Appellants contend that the district court

abused its discretion in awarding attorney’s fees under 42 U.S.C.A.

§   2000e-5(k)(West      2003)   because    Appellants’   claims   were   not

frivolous, unreasonable, or without foundation.

      For the reasons set forth below, we affirm.



                                     I.

      In September 2000, Du Pont Advance Fiber Systems, Du Pont

Spruance,     and   Du    Pont   Textiles     &   Interiors,   Incorporated

(collectively, “Du Pont”) instituted a policy banning the display

of offensive symbols on Du Pont property.           Included in the policy


                                      4
is a ban on the display of the Confederate battle flag on Du Pont’s

Spruance Plant in Richmond, Virginia.

     Each of the seven Appellants is an employee at Du Pont’s

Spruance plant, and each professes to be a Caucasian, a Christian,

and a Confederate Southern American.       As a result of Du Pont’s

policy, Appellants brought a Title VII action, 42 U.S.C.A. § 2000e

et seq., alleging employment discrimination based upon their race,

religion,1 and national origin.

     The District Court for the Eastern District of Virginia

dismissed Appellants’ action as to all counts pursuant to Fed. R.

Civ. P. 12(b)(6).    Chaplin v. Du Pont Advance Fiber Systems, 293 F.

Supp. 2d 622 (E.D.Va. 2003) (Chaplin I).      Prior to the ruling of

the court, Du Pont served upon Appellants its Rule 11 motion for

sanctions, along with a letter requesting that they voluntarily

dismiss the action within twenty-one days.          Thereafter, when

Appellants failed to dismiss their claims, Du Pont filed its

sanctions motion with the district court.      Du Pont also filed a

motion for attorney’s fees and expenses pursuant to 42 U.S.C.A.

§ 2000e-5(k).

     In a hearing on Du Pont’s motions, the district court denied

Du Pont’s Rule 11 motion for sanctions and granted its motion for

attorney’s fees and expenses against both Appellants and Lyons.

However, because 42 U.S.C.A. § 2000e-5(k) does not provide for an


     1
         Appellant Stephen Jackson Turley did not join in this claim.

                                   5
award of fees against counsel, the district court vacated its

decision to award attorney’s fees against Lyons and its decision to

deny Du Pont’s motion for sanctions.

     The district court issued a subsequent order granting Du

Pont’s motion for fees and expenses against Appellants as to all

claims and granting in part its motion for sanctions against Lyons

as to the religious and racial discrimination claims.        Chaplin v.

Du Pont Advance Fiber Systems, 303 F. Supp. 2d 766 (E.D.Va. 2004)

(Chaplin II).       Appellants noticed this appeal after the court

denied their motion to alter or amend the judgment.



                                   II.

     We review for abuse of discretion both the district court's

imposition of Rule 11 sanctions on a practicing lawyer, Cooter &

Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990), as well as its

award of attorney's fees under 42 U.S.C.A. § 2000(e)-5(k).        Arnold

v. Burger King Corp., 719 F.2d 63, 66 (4th Cir. 1983).



                                   III.

                                    A.

     The district court levied sanctions against Lyons pursuant to

subsection (b)(3) of Rule 11, which requires an attorney to assure

that “the allegations and other factual contentions [within the

complaint]   have    evidentiary   support   or,   if   specifically   so


                                     6
identified,      are   likely     to    have   evidentiary   support   after   a

reasonable opportunity for further investigation or discovery[.]”

Pursuant to this rule, before filing a claim, an attorney must

conduct a reasonable investigation of the factual bases underlying

the claim. Cleveland Demolition Co. v. Azcon Scrap Corp., 827 F.2d

984, 987 (4th Cir. 1987).              When there is no factual basis for a

particular claim, the attorney has violated Rule 11(b)(3).               In re

Kunstler, 914 F.2d 505, 516 (4th Cir. 1990).



                                          1.

      The district court did not abuse its discretion when it found

that the religious discrimination claim lacked any factual basis.

In a Title VII action for employment discrimination based upon the

plaintiff’s religion, the plaintiff must show either that he

suffered disparate treatment as a result of his religion or that

the   employer    failed    to    accommodate     his   religious   practices.

Chalmers v. Tulon Co. of Richmond, 101 F.3d 1012, 1017 (4th Cir.

1996) (citations omitted).             Lyons argues only that the district

court   erred    in    awarding    sanctions     on   Appellants’   failure    to

accommodate claim.

      To establish a prima facie religious accommodation claim, a

plaintiff must establish that (1) he has a bona fide religious

belief that conflicts with an employment requirement; (2) he

informed the employer of this belief and requested an accommodation


                                          7
thereof; and (3) he was disciplined for failure to comply with the

conflicting employment requirement.         Id. at 1019.

     Appellants failed to meet the second prong of the test.2

Although Appellants apparently informed Du Pont of their religious

beliefs,    no   evidence   exists   in   the   record   to   suggest   that

Appellants requested an accommodation of these beliefs prior to the

filing of their Equal Employment Opportunity Commission (EEOC)

charge.    In fact, it was not until months after their EEOC charges

had been filed and subsequently denied that Appellants submitted

letters to their supervisors requesting that they be allowed to

display confederate flag symbols.         As noted by the district court,

Lyons’ eleventh-hour attempt to bolster his clients’ religious

discrimination claim was disingenuous at best, and supports the

court’s finding that Lyons had no factual foundation upon which to

base the claim.    Chaplin II, 303 F. Supp. 2d at 774.        Accordingly,

the district court did not abuse its discretion when it awarded

sanctions against Lyons for failure to comply with Rule 11(b)(3).



                                     2.

     The district court also awarded sanctions against Lyons in

connection with Appellants’ racial discrimination claim. The court

based the award upon its finding that the claim was “neither


     2
     The district court declined to address the first and third
prongs of the failure to accommodate analysis in its ruling on Du
Pont’s sanctions motion.

                                     8
factually supported nor supportable” as pled because Appellants

failed to suggest that “Du Pont’s policy discriminates, directly or

indirectly, against Caucasians.”            Chaplin II, 303 F. Supp. 2d at

771.   Although we believe the district court was incorrect in its

analysis of Appellants’ race discrimination claim, we do not

believe that the court abused its discretion in awarding sanctions

and, thus, affirm on other grounds.

       According to the district court, the fact that Appellants’

national origin class is multiracial “practically eviscerates”

their racial discrimination claim.             Id.    However, this logic is

problematic.     Generally speaking, every national origin class is

multiracial.     Thus, it is quite possible that an employee could

have   cognizable     causes     of   action    for    both    national    origin

discrimination      and   race    discrimination.         An    employer       could

discriminate against all Caucasian employees, as well as all

employees   of   Confederate      Southern     American       descent,    or   that

employer could discriminate against only              Caucasian employees who

were also of Confederate Southern American descent.                 An attorney

representing a member of both classes should not be threatened with

the risk of sanctions for bringing causes of action for both race

discrimination and national origin discrimination.                 As such, the

district court erred in awarding sanctions against Lyons on this

basis.




                                        9
     Lyons’ actions are sanctionable, however, under Fed. R. Civ.

P. 11(b)(2), which allows the district court to award sanctions for

unwarranted legal contentions.       Rule 11(b)(2) requires an attorney

to certify that “the claims . . . are warranted by existing law or

by a nonfrivolous argument for the extension, modification, or

reversal of existing law or the establishment of new law . . . .”

     It is well-established that to set forth a prima facie case of

employment   discrimination,   the    plaintiff   must   assert   that   he

suffered some sort of adverse employment action. See McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).             Appellants

failed to aver that they had suffered any adverse employment

action.   Clearly, then, their race discrimination claim, as pled,

was unwarranted by existing law.          Moreover, to the extent that

Lyons was attempting to expand the law of adverse employment

action, the record fails to provide any guidance as to what action

taken by Du Pont Appellants claim was adverse.           We may affirm a

judgment on any ground supported by the record. See MM v. School

District, 303 F.3d 523, 536 (4th Cir. 2002).        Thus, we find that

the district court’s award of sanctions against Lyons in connection

with Appellants’ race discrimination claim was proper pursuant to

Fed. R. Civ. P. 11(b)(2).




                                     10
                                    B.

     In addition to warranting sanctions against Lyons, the absence

of an adverse employment action in this case supports an award of

attorney’s fees against Appellants.         Title VII allows a district

court,   in    its   discretion,   to    award   a   prevailing   defendant

reasonable attorney’s fees if the plaintiff’s case was “frivolous,

unreasonable, or without foundation, even though not brought in

subjective bad faith.” Christianburg Garment Co. v. EEOC, 434 U.S.

412, 421 (1978).      To make this determination, the district court

should “examine the suit against the background of the law at the

time of the filing and the facts known to [the plaintiff].”            Lotz

Realty Co., Inc. v. United States Dept. Of Housing and Urban Dev.,

717 F.2d 929, 932 (4th Cir. 1983).

     Each of Appellants’ claims is missing the allegation that

Appellants suffered an adverse employment action, an essential

element to an employment discrimination claim under               McDonnell

Douglas.      It was unreasonable for Appellants to bring the action

based upon a policy that caused them nothing more than aggravation.

Accordingly, the award of attorney’s fees by the district court was

proper on all counts.3



     3
      Additionally, for the reasons discussed in section III.A.1,
the award of attorney’s fees was appropriate on the religious
discrimination claim because Appellants knew that they failed to
request an accommodation prior to the filing of or within their
EEOC charges, thereby making the claim frivolous, unreasonable, and
without foundation.

                                    11
                              IV.

     Pursuant to the foregoing discussion and analysis, we affirm

the district court’s award of sanctions and attorney’s fees.



                                                         AFFIRMED




                               12